Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not conform to the proper language and format for an abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data input”, “evaluation unit”, and “data output” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of “data input” and “data output” are broad terms that can refer to a wide variety of objects both physical and transitory in nature. Additional clarification regarding “data input” and “data output” is required. A suggested replacement or clarifying language for “data input” and “data output” would be an “interface” or the like, as “data input” and “data output” are described in the detailed Specifications to be related to a user interface. For prior art purposes, “data input” and “data output” will be interpreted based on their description in the detailed Specifications.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toji (US 2015/0164479 A1; hereafter: Toji).
Regarding Claim 1, Toji teaches: a method (Figure 5) for supporting an evaluation of an ultrasound-based examination (¶3: “The present disclosure relates to ultrasound diagnostic apparatuses and ultrasound image processing methods. In particular, the present disclosure relates to an ultrasound diagnostic apparatus that allows for examination with reference to images acquired by an ultrasound probe based on reflected ultrasound from a subject, and images captured by an imaging device and showing how the examination was performed in the past.”) comprising: carrying out the ultrasound-based examination by means of a transducer at a point in time (¶105: “transmission and reception of ultrasound by the transceiver 104 is started, and the ultrasound image generator 106 generates a sequence of ultrasound images based on reflected ultrasound acquired by the probe 101”), determining information representing a location and/or position of the transducer at the point in time (¶105: “the video image acquirer 105 starts acquiring a sequence of video images that is acquired by the imaging device 102 and captures the manipulation of the probe performed during the acquisition of the ultrasound images”; capturing the manipulation of the probe involves capturing the location and/or position of the probe at a certain point in time) and automatic allocating of an image, recorded at the point in time by means of the transducer to the information representing the location and/or position of the transducer at the point in time (¶116: “At Step S205, the relational recorder 107 associates a sequence of current ultrasound images supplied from the ultrasound image generator 106 and a sequence of current video images supplied from the video acquirer 105 with each other, and records the current ultrasound images and the current video images into the data storage 110”; the ultrasound images supplied by the ultrasound image generator corresponds to the image and the video images supplied from the video acquirer containing information of the manipulation of the probe, and by extension the location and/or position of the probe, corresponds to the information representing a location and/or position of the transduce).
Regarding Claim 2, Toji teaches: the method according to claim 1, wherein the determining of the information representing the location and/or position of the transducer takes place by means of an optical camera, in particular as an image, preferably as a moving image (¶105: “the video image acquirer 105 starts acquiring a sequence of video images that is acquired by the imaging device 102 and captures the manipulation of the probe performed during the acquisition of the ultrasound images”; ¶52: “The imaging device 102 is for example a video camera as shown in FIG. 1, and forms an image onto an imaging element (e.g. CCD or CMOS) by collecting light thereon by using a lens, and converts the light to electrical signals.”).
Regarding Claim 3, Toji teaches: the method according to claim 2, wherein the camera is arranged so as to be fastened displaceably, in particular so as to be automatically positionable, or stationary (¶52: “The imaging device 102 is mounted and fixed on the upper part of the display device 111 for example, and is orientated such that the lens barrel faces towards where an examination target part is usually positioned.”).
Regarding Claim 4, Toji teaches: the method according to claim 1, further comprising establishing that the determining of a location and/or position of the transducer is not possible at a second point in time and in responding thereto emitting of a signal (¶53: “Note that a plurality of imaging devices 102 may be provided. By switching between a plurality of imaging devices 102 each corresponding to one examination target part, the examiner can view a desired part without changing the angle of the lens barrel and the zoom and focal conditions each time when the part to be examined is changed. Furthermore, the video image acquirer 105 may combine the image signals received from each of the plurality of imaging devices 102, thereby generating video images that provide a sense of depth. Such video images enable the examiner to know more precise movement of the examination target part of the subject and precise manipulation of probe performed during the acquisition of the ultrasound images.; switching between video cameras suggests that one video camera cannot determine the location of the transducer and notifies device to switch.”).
Regarding Claim 6, Toji teaches: the method according to claim 1, wherein for determining the information representing the location and/or position of a transducer image material is analysed and is automatically compared with a data technology reference, in particular comprising an image data bank, in order to draw a conclusion regarding the location and/or position of the transducer and/or of a patient (¶130: “In order to reduce the workload of correctly selecting desired reference images, the ultrasound diagnostic apparatus 152 pertaining to Embodiment 2 has a video image analyzer 213 that identifies the examination target part by analyzing the video images that are currently being acquired, so that the reference images corresponding to the examination target part can be automatically selected by the data reader 208.”; Discloses an image analyzer that analyzes captured images and compares then to stored reference images in order to automatically select stored reference images that show a similar position to the captured images).
Regarding Claim 7, Toji teaches: the method according to claim 1, wherein the image recorded by means of the transducer is a component part of a moving image sequence (¶105: “transmission and reception of ultrasound by the transceiver 104 is started, and the ultrasound image generator 106 generates a sequence of ultrasound images based on reflected ultrasound acquired by the probe 101”).
Regarding Claim 8, Toji teaches: the method according to claim 1, wherein the location and/or position of the transducer is determined relative to a test piece and/or to a part of a body of a patient (¶105: “the video image acquirer 105 starts acquiring a sequence of video images that is acquired by the imaging device 102 and captures the manipulation of the probe performed during the acquisition of the ultrasound images”; Figure 6-8 show how the probes’ positions are determined relative to the body parts of a patient..
Regarding Claim 9, Toji teaches: the method according to claim 1, wherein the allocating comprises a synchronisation of respective data of a recorded image and the information representing the location and/or position of the transducer (¶116: “At Step S205, the relational recorder 107 associates a sequence of current ultrasound images supplied from the ultrasound image generator 106 and a sequence of current video images supplied from the video acquirer 105 with each other, and records the current ultrasound images and the current video images into the data storage 110”).
Regarding Claim 10, Toji teaches: the method according to claim 1, further comprising transferring of the image recorded at the point in time by means of the transducer, and of the location and/or position of the transducer by means of an internet and/or by means of an intranet (¶63: “The controller 103 controls each processing element included in the ultrasound diagnostic apparatus 150. Hereinafter, although no special description is given, the controller 103 is the circuit that controls operations of each processing element. For example, the controller 103 causes each processing element to perform processing while controlling operation timing and so on.; the controller controls the transmission and reception of various images and signals).
Regarding Claim 11, Toji teaches: the method according to claim 1, further comprising detection by sensor of a marker on the transducer and presentation of a display representing the location of the transducer by means of a detected marker (¶8: “another ultrasound diagnostic apparatus has been proposed and used, which has the function of recording information of the observed body part and the position of the probe during the ultrasound examination, in the form of a body mark and a probe mark respectively, and displaying the marks on the screen together with the ultrasound images. This apparatus enables a person who views the ultrasound images after the ultrasound examination to accurately identify the target body part.”; while Toji’s discloses that the detection of a marker on the transducer/probe is already known and practiced in the art.).
Regarding Claim 12, Toji teaches: a method (Figure 5) for supporting an evaluation of an ultrasound-based examination of a patient (¶3: “The present disclosure relates to ultrasound diagnostic apparatuses and ultrasound image processing methods. In particular, the present disclosure relates to an ultrasound diagnostic apparatus that allows for examination with reference to images acquired by an ultrasound probe based on reflected ultrasound from a subject, and images captured by an imaging device and showing how the examination was performed in the past.”) comprising the steps: carrying out the ultrasound-based examination by means of a transducer at a point in time (¶105: “transmission and reception of ultrasound by the transceiver 104 is started, and the ultrasound image generator 106 generates a sequence of ultrasound images based on reflected ultrasound acquired by the probe 101”), determining information representing a location and/or position of a transducer at the point in time (¶105: “the video image acquirer 105 starts acquiring a sequence of video images that is acquired by the imaging device 102 and captures the manipulation of the probe performed during the acquisition of the ultrasound images”), wherein the determining the information representing the location and/or position of the transducer image material is analysed and is automatically compared with a data reference in order to identify the location and/or position of the patient (¶130: “In order to reduce the workload of correctly selecting desired reference images, the ultrasound diagnostic apparatus 152 pertaining to Embodiment 2 has a video image analyzer 213 that identifies the examination target part by analyzing the video images that are currently being acquired, so that the reference images corresponding to the examination target part can be automatically selected by the data reader 208.”; Discloses an image analyzer that analyzes captured images and compares then to stored reference images in order to automatically select stored reference images that show a similar position to the captured images), and automatic allocating of an image, recorded at the point in time by means of the transducer to the information representing the location and/or position of the transducer at the point in time (¶116: “At Step S205, the relational recorder 107 associates a sequence of current ultrasound images supplied from the ultrasound image generator 106 and a sequence of current video images supplied from the video acquirer 105 with each other, and records the current ultrasound images and the current video images into the data storage 110”).
Regarding Claim 13, Toji teaches: a device (Figure 1 and 2) for supporting an evaluation of an ultrasound-based examination (¶3: “The present disclosure relates to ultrasound diagnostic apparatuses and ultrasound image processing methods. In particular, the present disclosure relates to an ultrasound diagnostic apparatus that allows for examination with reference to images acquired by an ultrasound probe based on reflected ultrasound from a subject, and images captured by an imaging device and showing how the examination was performed in the past.”) comprising: a data input (Figure 1 shows a variety of elements physically connected to the device), an evaluation unit (Figure 2: element 151) and a data output (Figure 1 shows a variety of elements physically connected to the device), wherein the evaluation unit is arranged by means of the data input, in carrying out of the ultrasound-based examination by means of a transducer at a point in time (¶105: “transmission and reception of ultrasound by the transceiver 104 is started, and the ultrasound image generator 106 generates a sequence of ultrasound images based on reflected ultrasound acquired by the probe 101”) to determine information representing a location and/or position of the transducer at the point in time (¶105: “the video image acquirer 105 starts acquiring a sequence of video images that is acquired by the imaging device 102 and captures the manipulation of the probe performed during the acquisition of the ultrasound images”) and is arranged by means of the data output to automatically allocated with respect to one another an image recorded at the point in time by means of the transducer and the information representing the location and/or position of the transducer (¶116: “At Step S205, the relational recorder 107 associates a sequence of current ultrasound images supplied from the ultrasound image generator 106 and a sequence of current video images supplied from the video acquirer 105 with each other, and records the current ultrasound images and the current video images into the data storage 110”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toji as applied to claims above, and further in view of Eggers et al. (US 2016/0100821 A1; hereafter: Eggers).
Regarding Claim 5, Toji teaches: the method according to claim 4, but does not explicitly teach wherein the signal refers to data of a second sensor for determining the location and/or position of the transducer, and/or automatically initiates a use of a further and/or alternative sensor for determining the location and/or position of the transducer and/or automatically discards data of an unsuccessful attempt at determination.
In a related art, Eggers teaches: wherein the signal refers to data of a second sensor for determining the location and/or position of the transducer, and/or automatically initiates a use of a further and/or alternative sensor for determining the location and/or position of the transducer and/or automatically discards data of an unsuccessful attempt at determination (Para 250: “The location and calculated orientation of the probe assembly 230 can be determined even if one or more or all of the original markers 232b, 232h, 232i are obscured from the line-of-site of the cameras 271a-271c. As depicted in FIG. 14C, this may be accomplished as the cameras 271a-272c can locate an additional marker such as 232j, 232k for each marker that is obscured 232b, 232i.”; Para 250 further describes that if a camera is unable to determine the position or location of the probe, other cameras are used to determine the position and/or location or it searches again for the probe.) for utilizing multiple cameras and/or sensors to determine position and location of a probe/transducer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toji with the above teachings of Eggers to incorporate the use of different sensors/cameras that automatically determine and search for the position of a probe/transducer when it is obscured from another sensor/camera. The motivation in doing so would lie in being able to obtain position and/or location information from different angles to have a clear image of the position and/or location of the probe/transducer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheehan et al. (US 2011/0306025 A1), Caluser et al. (US 2015/0051489 A1), Joerger et al. (US 2019/0183439 A1), Washburn et al. (US 2008/0221446 A1), Bartsch et al. (US 2007/0012881 A1), Caluser (US 2020/0121283 A1), Miller et al. (US 2008/0130972 A1), Caluser (US 2014/0163376 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668